Citation Nr: 1606468	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  12-06 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for idiopathic dilated cardiomyopathy (described as heart condition).

2.  Entitlement to service connection for folliculitis (described as skin rash).


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to June 1993.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2008 rating decision in which the RO, inter alia, denied service connection for cardiomyopathy, for skin rash, and for headaches.  In an August 2009 rating decision, the RO confirmed the denials of service connection for cardiomyopathy, for skin rash, and for headaches.  In August 2009, within a year of notification of the original August 2008 rating decision, the Veteran filed a notice of disagreement (NOD) with the August 2008 rating decision as to the denials of service connection for cardiomyopathy, for skin rash, and for headaches.  In a February 2012 Decision Review Officer (DRO) decision, the RO granted service connection for headaches.  In March 2012, the RO issued a statement of the case (SOC) regarding the Veteran's claims for service connection for cardiomyopathy and for skin rash.  The same month, the Veteran filed a timely substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

In November 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the record.  

During the pendency of the appeal, the RO granted service connection for scars from undetermined skin process on the Veteran's right and left upper extremities (claimed as scarring due to rash and blisters).  See February 2016 Rating Decision.  Because the Veteran described his claim for service connection for skin rash as a rash primarily on his arms during the November 2015 Board hearing, it appears that the Veteran's service connection claim has been resolved.  However, the Veteran has not specifically withdrawn his claim for service connection for skin rash and the August 2010 VA examiner noted minor skin rash on the back of the Veteran's head.  Accordingly, to give the Veteran every consideration in connection with his skin rash claim, the claim will be developed as addressed in the remand below.

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS) and the Virtual VA paperless, electronic claims processing systems.

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, during the November 2015 Board hearing, the Veteran's representative raised the issue of the Veteran's entitlement to a higher initial rating for headaches (for which the AOJ granted service connection in a February 2012 Decision Review Officer (DRO) decision).  As the record does not reveal a notice of disagreement with the February 2012 DRO decision, that issue is not currently before the Board.  However, if the Veteran wishes to pursue a higher rating for headaches, he should contact the RO.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

The Veteran contends that he suffers from cardiomyopathy and skin rash as a result of his time in service, to include during the Gulf War.  He reports that his symptoms started during service.

In August 2010, the Veteran underwent a VA examination in connection with his cardiomyopathy claim.  The Veteran reported that he was currently experiencing shortness of breath with exercise and fatigue, and some dizziness.  The Veteran reported that he spent his last 6 months in service doing office work, and would get occasional pain in his chest and shortness of breath with physical training.  The VA examiner noted the Veteran's March 1993 Report of Medical History indicating shortness of breath.  The Veteran's March 1993 Report of Medical History also indicates palpitation or pounding heart.  The VA examiner diagnosed the Veteran with idiopathic dilated cardiomyopathy.  The VA examiner concluded that, based on available information, it would be speculation to attribute the Veteran's cardiomyopathy to service or to exposure in the Gulf War.  However, the VA examiner failed to explain why no opinion could be offered without resorting to mere speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (If the examiner cannot state an opinion without resorting to speculation, he or she must provide a rationale for why that is so).

In February 2013, the August 2010 VA examiner provided an addendum opinion.  The VA examiner provided additional discussion of the Veteran's cardiomyopathy; however, the examiner did not opine as to whether the Veteran's cardiomyopathy was at least as likely as not incurred in or caused by service.  As such, additional medical opinion is needed to resolve the Veteran's cardiomyopathy claim.

Given the above-noted deficiencies, the Board finds that further medical opinion-based on full consideration of the Veteran's documented history and assertions, and supported by complete, clearly-stated rationale---is needed regarding the etiology of the Veteran's cardiomyopathy.   See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).  

Hence, the AOJ should obtain an addendum opinion from the August 2010 examiner (or an appropriate physician, if necessary), based on claims file review (if possible).  The AOJ should only arrange for the Veteran to undergo another VA examination if one is deemed medically necessary in the judgment of the individual designated to provide the addendum opinion. 

If another examination of the Veteran is arranged, the Veteran is hereby notified that failure to report to any such scheduled examination, without good cause, may result in denial of the claim for service connection.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to obtaining further medical opinion in connection with the Veteran's cardiomyopathy claim, to ensure that all due process requirements are met, and the record is complete for both service connection claims, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

With respect to VA treatment records, the claims file includes records from the Las Vegas, Portland, and Seattle VA Medical Centers (VAMCs) dated from April 2007 to September 2007, from February 2008 to May 2008, from September 2009 to February 2012, and from May 2012 to April 2013, respectively.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Board notes that a March 2009 VA treatment note referenced by the August 2010 VA examiner in relation to the Veteran's skin rash is not in the claims file.  Accordingly, the AOJ should obtain from the above-noted facilities (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, following the procedures prescribed in 3.159(c) as regards requests for records from Federal facilities.

Also, a February 2013 letter indicates the Veteran was awarded Social Security Administration (SSA) disability benefits.  However, the Veteran's SSA records have not been associated with the claims file.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

In its letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.  Specifically, during the November 2015 Board hearing, the Veteran reported treatment for his heart condition from Kaiser Permanente.  During the hearing, he also reported treatment for his skin condition from community clinics in the ten years following service.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging to obtain further opinion or an examination in connection with the skin rash claim, if appropriate) prior to adjudicating the claims on appeal.  


Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Las Vegas, Portland, Seattle, and Denver VAMCs (and any associated facility(ies)) any outstanding, relevant records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Request from SSA complete copies of any determination on the Veteran's claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records, to include from Kaiser Permanente and the "community clinics" referenced during the Board hearing.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

5.  After all records and/or responses received from each contacted entity have been associated with the claims file,
arrange to obtain another addendum opinion from the August 2010 VA examiner.  

If that examiner is no longer employed by VA, or is otherwise unavailable, document that fact in claims file, and arrange to obtain an addendum opinion, from an appropriate physician, based on claims file review (if possible).  Only arrange for the Veteran to undergo further VA examination (by an appropriate physician) if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.   

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

If the Veteran is examined, all appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's cardiomyopathy (a) had its onset during service; (b) was manifest to a compensable degree within the first post-service year (between June 1993 and June 1994); or, (c) is otherwise medically related to, service. 

In addressing the above, the examiner should consider all pertinent medical and lay evidence of record, to include the Veteran's November 2015 Board hearing testimony.

The Board points out that a more definitive etiology opinion is sought.  However, in the event that the examiner determines that he cannot provide any requested opinion without resorting to mere speculation, the examiner should clearly so state, and explain why.

Complete, clearly-stated rationale for all conclusions reached which reflects full consideration of all pertinent evidence, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging to obtain further opinion or an examination in connection with the skin rash claim, if appropriate), readjudicate the claims on appeal in light of all pertinent evidence and legal authority.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

